Electronically Filed
                                                      Supreme Court
                                                      SCWC-13-0002125
                                                      20-DEC-2016
                                                      03:01 PM




                          SCWC-13-0002125

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I



    RENE UMBERGER, MIKE NAKACHI, KA#IMI KAUPIKO, WILLIE KAUPIKO,
     CONSERVATION COUNCIL FOR HAWAI#I, THE HUMANE SOCIETY OF THE
         UNITED STATES, and CENTER FOR BIOLOGICAL DIVERSITY,
                  Petitioners/Plaintiffs-Appellants,

                                vs.

    DEPARTMENT OF LAND AND NATURAL RESOURCES, STATE OF HAWAI#I,
                  Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-13-0002125; CIVIL NO. 12-1-2625-10 JHC)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioners/Plaintiffs-Appellants’ Application for

 Writ of Certiorari, filed on November 10, 2016, is hereby
accepted and will be scheduled for oral argument.   The parties

will be notified by the appellate clerk regarding scheduling.

          DATED: Honolulu, Hawai#i, December 20, 2016.

                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson




                                2